Title: From James Madison to Albert Gallatin, 13 September 1815
From: Madison, James
To: Gallatin, Albert


                    
                        
                            Dear Sir
                        
                        MontpelierSepr. 13. 1815
                    
                    In my hurry yesterday to be ready for a waiting mail, I overlooked your question when I should return to Washington? I have not fixed on the precise time, but it will probably be not sooner nor more than a few days later than the 1st. of October. If you have a trip there in view why not extend it, bringing Mrs Gallatin with you, to Virginia? Cordial regards
                    
                        
                            James Madison
                        
                    
                